A magistrate must find the existence of probable cause before the issuance of a search warrant. In making that determination the magistrate should apply a "totality of the circumstances" standard. Illinois v. Gates (1983), 462 U.S. 213,103 S.Ct. 2317, 76 L.Ed.2d 527. Though the record in the case sub judice
does not contain the affidavit executed by the informant in support of the requested warrant, nor does it contain the search warrant itself, upon consideration of the of the total record, viewing it from the totality of the circumstances, I find that the trial court was justified in overruling defendant's motion to suppress the evidence obtained from the search.
As to the comments of the trial court concerning the possible imposition of sanctions against defense counsel, it is obvious that those remarks were intemperate and inappropriate. However, there is nothing in this record to show that the jurors heard the judge's remarks. Since the remarks were made at side bar in a discussion between the trial court and counsel, I am unable to conclude, as the majority of this court has, that it must be presumed that the jurors heard the trial court's comments and that those remarks prejudiced the defendant. There is no evidence in this record that anyone else in the courtroom heard the remarks. The grant or denial of defendant's motion to voir dire the jury was subject to the trial court's discretion. In my opinion I believe the trial court was justified in overruling defendant's motion to voir dire the jury.
For these reasons I respectfully dissent. I would affirm this judgment.